108 F.3d 1374
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Howard Anthony RILEY, a/k/a Howie, Defendant-Appellant.
No. 96-7108.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1997.Decided March 11, 1997.

Howard Anthony Riley, Appellant Pro Se.
James Richard Alsup, Assistant United States Attorney, Baltimore, MD;  Maury S. Epner, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, MD, for Appellee.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Howard A. Riley seeks to appeal the district court's orders (1) denying his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214, and (2) denying his motion for reconsideration.  We have reviewed the record and the district court's opinion denying relief on Riley's § 2255 motion and find no reversible error and no abuse of discretion.  Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court.  United States v. Riley, Nos.  CR-90-99-HAR;  CA-96-530-HAR (D. Md. June 18, 1996).  In light of this disposition, Appellant's motion for appointment of counsel is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED